ATTORNEY GRIEVANCE COMMISSION                                                       * IN THE
       OF MARYLAND                                                                           COURT OF APPEALS
                                                                                           * OF MARYLAND
                             Petitioner
                                                                                           * Misc. Docket AG
       v.                                                                                    No. 15
                                                                                           *
       OLEKANMA ARNNETTE EKEKWE                                                              September Term, 2019
                                                                                           *
                             Respondent

                                                                                   ORDER

                       UPON CONSIDERATION of the certified copy of the Opinion of the District

 of Columbia Court of Appeals dated June 27, 2019, wherein the Respondent, Olekanma

 Arnnette Ekekwe, was suspended from the practice of law for three years for violating

 the District of Columbia Rules of Professional Conduct, it is this 4th day of October,

 2019,

                       ORDERED, by the Court of Appeals of Maryland, that the Respondent,

 Olekanma Arnnette Ekekwe, be, and hereby is, temporarily suspended from the practice

 of law in the State of Maryland, pursuant to Maryland Rule 19-737(d), pending further

 order of the Court; and it is further

                     ORDERED, that the Clerk of this Court shall remove the name of Olekanma

Arnnette Ekekwe from the register of attorneys in this Court and certify that fact to the

Trustees of the Client Protection Fund of the Bar of Maryland and all Clerks of all judicial

tribunals in this State in accordance with Maryland Rule 19-736(d).

 Pursuant to Maryland Uniform Electronic Legal
Materials Act
(§§ 10-1601 et seq. of the State Government Article) this document is authentic.       /s/ Mary Ellen Barbera
                        2019-10-04 14:43-04:00
                                                                                       Chief Judge


Suzanne C. Johnson, Clerk